Citation Nr: 0716630	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected residuals of an appendectomy.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the above claims.

In April 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

The issue of entitlement to a compensable rating for service-
connected residuals of an appendectomy is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In November 1967, the RO denied a petition to reopen a 
claim for service connection for a psychiatric disorder.  The 
veteran did not appeal.  

2.  Evidence received since the November 1967 RO decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for a psychiatric disorder, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1967 RO decision denying a petition to 
reopen a claim for service connection for a psychiatric 
disorder is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the RO's November 1967 RO 
decision denying a petition to reopen a claim for service 
connection for a psychiatric disorder is not new and 
material; thus, the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) (applicable to 
claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in November 2000, April 2005, and July 
2006.  The veteran was told of the requirements to 
successfully reopen a claim for service connection, advised 
of his and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The RO told the veteran that he had to submit new and 
material evidence to reopen his claim and of the reasons for 
the denial of his claim, i.e., what evidence was missing in 
order to reopen his claim.  He was told that there was there 
was no evidence of a psychiatric disorder during service.  He 
was told of the criteria for direct service connection and of 
the meaning of new and material evidence.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006.) 

To any extent that the veteran was not provided adequate VCAA 
notice prior to the initial RO adjudication of his claim, 
this was nonprejudicial.  There is no indication that the 
outcome of the case has been affected, as the evidence 
received following the July 2006 notice letter was 
subsequently considered by the RO in the January 2007 
supplemental statement of the case.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claim to reopen the claim for service 
connection for a psychiatric disorder was denied by the RO 
and is also being denied by the Board, as discussed herein, 
there is no potential effective date or disability rating 
issue that would warrant additional notice as to the service 
connection issue.  See Dingess/Hartman, 19 Vet. App. at 473.  
The RO did, however, send the veteran a letter in July 2006 
notifying him that if compensation was granted, a disability 
rating and an effective date would be assigned.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  However, VA examination is 
not required in this case because the appellant has not 
submitted new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2006).  The duty to notify and 
assist having been met by the RO to the extent necessary, the 
Board turns to the analysis of the appellant's claim on the 
merits.


II.  New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2006).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for certain chronic diseases 
such as psychosis may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In February 1963, the RO denied the veteran's claim for 
entitlement to service connection for a nervous condition.  
As he did not appeal, that decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).   

In November 1967, the RO determined that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a nervous condition.  He was 
notified of this decision and of his appellate rights by 
letter dated November 7, 1967.  As he did not appeal, that 
decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).  The veteran thereafter 
sought to reopen his claim in August 2000.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(applicable to claims filed prior to August 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 3.156(a).  
The veteran's current application to reopen the claim of 
service connection was received prior to that date.

The evidence received subsequent to the November 1967 final 
RO decision is presumed credible for the purposes of 
reopening the appellant's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the RO's November 1967 rating decision, the 
evidence of record consisted of service medical records; 
private treatment records from Edward John Noble Hospital 
dated April 1959 and April 1960; a post-service examination 
report dated December 1961; and a hearing transcript dated in 
September 1967.  

The service medical records were silent for any complaints, 
treatment or diagnosis of a psychiatric disorder.  On 
separation examination in January 1959, the veteran's 
psychiatric condition was reported as normal.  

Alex E. Dodds, M.D. reported in June 1967 that he treated the 
veteran in April 1959 for odd spells of nervousness and that 
he was not again seen until June 1960.

The Edward John Noble Hospital medical records show 
complaints of shaking and a weak feeling in April 1959 with 
negative examination, and a diagnosis of psychosomatic 
illness in April 1960.  

In a December 1961 post-service examination report, it was 
noted that the veteran was admitted to St. Lawrence State 
Hospital in April 1960 and diagnosed as having 
psychoneurosis, mixed type.  

The veteran testified at his hearing in September 1967 that 
he had a spell during service when he was home on leave and 
again when he was stationed at Cecil Field in 1958.  He 
reported that his nerves bothered him and he was treated by 
several doctors after service.  He summarized that he had two 
spells during service and had not been right since he got out 
of service.

The additional evidence received since the November 1967 
rating decision includes memos from the Commandant, Third 
Naval District, to the veteran dated in June 1961, August 
1961, and April 1962.  In June 1961, it was noted that the 
veteran had reported a nervous condition, and he was 
requested to submit medical records.  In the April 1962 memo, 
the veteran was not found to be physically qualified for 
retention in the Naval Reserve by reason of anxiety reaction.  

VA treatment records dated from 1967 to 1968 show that the 
veteran was hospitalized in May 1967 with a diagnosis of 
psychoneurosis.  He gave a history of a gnawing feeling in 
his stomach and a feeling that his head was blowing up since 
his discharge from service in 1959.  

In December 2002, the veteran stated that he had a nervous 
condition ever since he was in service.

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that his nervous 
condition is related to his active service are not new.  His 
statements are essentially a repetition of his previous 
assertions that were before the RO in 1967, and are 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Additionally, the veteran lacks 
medical expertise and is not qualified to offer medical 
opinions; therefore, his statements are not material.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Further, the Naval memos and VA records dated from 1967 to 
1968 are cumulative.  There was evidence before the RO in 
1967 showing that the veteran suffered from a nervous 
disorder following service.  This evidence fails to show that 
the veteran's psychiatric disorder had its onset during 
active service or is related to any in-service disease or 
injury.

Medical records that do not mention a psychiatric disorder, 
even if new, are not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.

Accordingly, the Board finds that the evidence received 
subsequent to November 1967 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a psychiatric disorder.  38 C.F.R. § 3.156(a) 
(2001).


ORDER

The application to reopen the claim for service connection 
for a psychiatric disorder is denied.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the previous remand, the RO was requested to schedule the 
veteran for an appropriate VA examination to assess the 
current severity of his service-connected residuals of an 
appendectomy.  In the examination request, the Board 
specifically asked that the examiner comment on whether the 
veteran suffers from constipation, abdominal pain and cramps, 
indigestion, heartburn, peritonitis, or abdominal adhesions 
in association with the appendectomy.  The October 2006 RO 
examination request included the above instruction.  The 
veteran was afforded a VA examination on November 2006.  The 
examiner, however, failed to specifically comment on whether 
the veteran suffered from the symptoms mentioned above and if 
they are associated with the appendectomy.  As such, a remand 
is required to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination.  The claims 
file must be made available to the 
examiner, and the examiner should 
indicate in the report whether or not the 
claims file was reviewed.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should describe all residuals 
of the veteran's service-connected 
appendectomy.  

Does the veteran suffer from constipation, 
abdominal pain and cramps, indigestion, 
heartburn, peritonitis, or abdominal 
adhesions in association with the 
appendectomy?  

With respect to the scar, the examiner 
should describe its size and location.  
The examiner should state whether or not 
there is any underlying soft tissue 
damage, tissue loss, resulting limitation 
of motion or function, instability 
(frequent loss of covering of the skin 
over the scar), pain or tenderness, or 
ulceration.    

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached. 

2.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
medical report.  If the report is 
deficient in any manner, it must be 
returned to the examiner for correction.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, 
including the amended criteria for 
evaluating skin disorders, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


